Citation Nr: 0210923	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active air service from September 1969 to 
April 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1998 decision of the Department 
of Veterans Affairs (VA) Waco Regional Office (RO), which 
declined to reopen the veteran's claim of service connection 
for PTSD.

In August 1999, he withdrew his request for a hearing at 
before a traveling Member of the Board at the RO.  See 38 
C.F.R. § 20.704(e) (2001).  Accordingly, the Board will 
proceed with consideration of the veteran's claim based on 
the evidence of record, as he has requested.  

In April 2002, the veteran waived initial RO consideration of 
the new evidence submitted after the issuance of the 
supplemental statement of the case dated that month.  
38 C.F.R. § 20.1304 (c) (2001).  


FINDINGS OF FACT

1.  In June 1988, the Board denied the veteran's claim of 
service connection for PTSD.

2.  Evidence received since the June 1988 denial of service 
connection for PTSD does not bear directly and substantially 
on that specific matter, is cumulative, and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered to fairly decide the 
claim.


CONCLUSIONS OF LAW

1.  The June 1988 Board decision is final.  38 U.S.C. § 511 
(2002); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been received to 
warrant reopening the claim of service connection for PTSD.  
38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present new evidence and argument on his 
behalf.  Further, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991)

The veteran was awarded the Vietnam Service Medal among other 
decorations.  His military occupational specialty was clerk-
typist, and his service personnel record (DA Form 20) 
indicates that he served in Vietnam as a postal clerk from 
March 1970 to April 1971.  

His May 1969 pre-induction report of medical history 
reflected shortness of breath, epileptic fits, and frequent 
trouble sleeping.  The corresponding report of medical 
examination noted only mild pes planus and mild hearing loss.

On April 1971 separation medical examination, no psychiatric 
abnormality was noted and the veteran signed a statement 
indicating that his condition was "excellent."

In late December 1980 and early January 1981, he was 
hospitalized for the first time.  He stated that he felt that 
his employer and fellow employees were plotting against him 
and that he was being followed.  One week prior to admission, 
he tried to shoot himself.  He felt anxious and depressed, 
and his affect was constricted.  The preliminary diagnosis 
was paranoid disorder.  

A January 1981 medical report from a state hospital indicated 
that the veteran suffered from atypical psychosis and had 
avoidant and paranoid traits.

In July 1982, he filed a claim of service connection for a 
nervous condition.

An August 1982 private psychiatric examination report of D. 
Pearson, M.D. indicated that the veteran felt that he was 
being watched and that people knew all the details of his 
life.  According to the psychiatrist, the veteran's mental 
state had improved, although he still had some paranoid and 
delusional thoughts.  The diagnosis was paranoid type 
schizophrenic reaction.

By October 1982 decision, the RO denied service connection 
for a nervous disorder.  The RO notified the veteran of its 
determination by letter dated that month.  He filed a timely 
notice of disagreement, and the RO issued a statement of the 
case.  The veteran did not submit a substantive appeal.  
Thus, the October 1982 RO decision became final.  38 C.F.R. 
§ 20.1103 (2001).

February 1984 private hospital records indicated that the 
veteran's admitting diagnosis was paranoid schizophrenia, in 
control and that the discharge diagnosis was subchronic 
paranoid type schizophrenia, with acute exacerbation.

In March 1986, the veteran filed a claim of service 
connection for PTSD.  

On June 1986 VA psychiatric examination, the veteran 
indicated that he spent over a year in Vietnam and that he 
drove a truck, delivered goods, and was a mail clerk during 
that time.  He stated that he was not wounded and that he did 
not have any combat experience.  He indicated that because he 
was not working, he took care of the children and household 
chores while his wife worked.  The report reflected that the 
veteran's psychiatric difficulties began about 8 or 9 years 
after discharge when he had a sudden psychotic breakdown.  At 
that time, the veteran suffered hallucinations and exhibited 
violent behavior.  Since that time, he had not been able to 
find work due to his psychiatric history.  However, the 
examiner noted that previous symptoms were absent at the 
present time.  The examiner diagnosed a history of a 
psychotic breakdown with a probable diagnosis of 
schizophrenia.  The examiner indicated that the veteran's 
psychiatric history amounted to 100 percent unemployability 
due to societal prejudice against those with a history of 
mental illness, even after recovery.

By July 1986 rating decision, the RO denied service 
connection for PTSD.  

In May 1987, the veteran testified at a personal hearing at 
the RO that in Vietnam he was a truck driver and that he 
would bring mail to the post office.  He indicated that he 
was overworked in service because he was assigned frequent 
guard duty.  Also, he indicated that he was deprived of 
adequate sleep due to alerts.  He stated that he witnessed 
others "breaking their legs" and saw people who were 
wounded in accidents.  He also reported that he saw "people 
out there doing shots and stuff."  He stated that he was 
with someone whose leg was broken who had to wait for an 
extended period for medical attention in Vietnam.  During 
guard duty, he indicated that there was a lot of shooting and 
he feared for his life.  He indicated that he was never shot, 
but he stated that on one occasion after some shooting, a 
bone fragment landed near the barracks.  He testified that he 
could not work because he heard voices and "saw things."  
He indicated that he took sleeping pills, however, despite 
the medication he would still wake up thinking that he heard 
helicopters and had nightmares about Vietnam.  Following 
service, he reported that he first experienced mental trouble 
in December 1980.  He also testified that he had never been 
diagnosed with PTSD.  As to employment, he stated that he has 
not able to find work after disclosing that he was 
schizophrenic.  

By August 1987 decision, the RO denied service connection for 
PTSD.  

By June 1988 decision, the Board denied service connection 
for an acquired psychiatric disorder, to include PTSD.

Private medical records from August 1995 to October 1997 
reflect diagnoses of schizophrenia and PTSD.  VA progress 
notes from January 1996 to August 1997 indicate that he 
attended a PTSD support group.  

In June 1997, he again filed a claim of service connection 
for PTSD.  By July 1997 letter, the RO informed him that he 
would have to submit new and material evidence in order for 
his claim of service connection for PTSD to be reopened.

By March 1998 decision, the RO again denied service 
connection for PTSD, as new and material evidence, sufficient 
to reopen that claim, had not been submitted.  

In June 1998, he submitted additional private medical 
records, dated from October 1997 to June 1998, reflecting 
diagnoses of schizophrenia and PTSD and his receipt of 
treatment for schizophrenia, depression, and PTSD.  The 
report reflected that the veteran reported that PTSD stemmed 
from service in Vietnam. 

In May 1999, the RO received Social Security Administration 
(SSA) records reflecting the August 1982 denial of disability 
benefits, based on schizophrenic reaction, paranoid type.  
Later, apparently in 1985 he was awarded SSA benefits based 
on his schizophenic disorder, paranoid type, beginning in 
December 1980.  

On or about May 1999, the RO received a March 1985 private 
psychological examination report.  The examiner indicated 
that the veteran had never fully recovered from his December 
1980 "paranoid episode."  He was plagued by paranoid 
ideation and was then struggling with a mild depressive 
disorder.  The examiner diagnosed dysthymic disorder and 
paranoid schizophrenia, in remission.  

In July 1999, the veteran indicated that, while in service in 
June 1970, he witnessed a friend break a leg during a 
softball game, and it took several hours before his friend 
received medical attention.  In April 1970, he claimed he 
fought with a guard dog.  He reported that his heart "sped" 
for a few minutes, and he was frightened.  He indicated that 
from January 1970 to April 1971, he heard constant gunfire 
that made him nervous, particularly during guard duty.  

June 2000 VA medical records reflected complaints of 
nightmares of Vietnam approximately twice a month.  He also 
reported occasional auditory hallucinations.  The diagnosis 
was stable paranoid schizophrenia.  

A September 2000 VA progress note reflected a diagnosis of 
stable schizophrenia.  Similarly, June 2001 a December 2001 
VA progress notes reflected a diagnosis of stable 
schizophrenia.

As noted above, the veteran's claim of service connection for 
PTSD was last finally denied by June 1988 Board decision.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished as to a claim that has 
been disallowed.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156 
(2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations in mind, all of the evidence that 
has been submitted by the veteran or otherwise associated 
with the claims file since the Board's prior decision must be 
reviewed.  In this case, the new evidence consists of VA and 
private medical records reflecting numerous diagnoses of 
schizophrenia, paranoid type.  The evidence also suggests 
that the veteran may have attended a PTSD support group.  
Clearly, this evidence is new, as it was not associated with 
the claims file prior to the June 1988 Board decision.  
However, the evidence relating to schizophrenia is not 
relevant to the issue of service connection for PTSD, and the 
evidence relating to PTSD treatment is not material in light 
of the fact that the veteran's psychiatric disability (for 
which he was apparently recently awarded SSA disability 
benefits) has been repeatedly and persuasively diagnosed and 
shown to be schizophrenia, paranoid type, not PTSD.  

The Board finds that the foregoing evidence is not new and 
material, sufficient to reopen the claim of service 
connection for PTSD, as it does not contribute to a more 
complete picture of the onset of the veteran's claimed PTSD.  
Indeed, the Board concludes that certain recent 
unsubstantiated and conclusory diagnoses of PTSD do not 
constitute material evidence.  38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  As the evidence submitted after June 1988 
is not new and material, the veteran's claim of service 
connection for PTSD may not be reopened.  38 C.F.R. § 3.156.


ORDER

No new and material evidence having been submitted, service 
connection for PTSD remains denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

